                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ROBERT WHARTON,                               :     CIVIL ACTION
Petitioner,                                   :
                                              :
                                              :     CAPITAL CASE
      v.                                      :
                                              :
DONALD VAUGHN, et al.                         :     NO. 01-6049
Respondents.

             MOTION TO HOLD § 2254 PETITION IN ABEYANCE

      The Commonwealth respectfully requests this Court to hold Defendant

Robert Wharton’s Petition for a Writ of Habeas Corpus in abeyance. In support

thereof, the Commonwealth respectfully represents:

      1.     The Pennsylvania Supreme Court is currently considering the case

of Commonwealth v. Cox, 102 EM 2018.

      2.     The issue presented in Cox is whether the death penalty, as applied,

violates the Pennsylvania Constitution’s ban on cruel punishments. The Court

has directed the parties to “brief the issue of the propriety of this Court’s exercise

of either King’s Bench or extraordinary jurisdiction, as well as the merits of the

issues raised in the petition.” Order, 12/3/18.

      3.     One potential outcome of this litigation would be a determination

that the death penalty, as it has been applied, violates the Pennsylvania

Constitution.

      4.     In Wharton, the only remaining question before this Court pertains

to trial counsel’s representation at Wharton’s death penalty hearing.

      5.     Because the only remaining question in Wharton pertains to the
validity of his death sentence, the decision in Cox may render this question moot.

      6.    Under Rhines v. Weber, 544 U.S. 269 (2005), a federal court may

grant a stay and hold a habeas corpus application containing at least one

unexhausted claim in abeyance. Id. at 277.



      WHEREFORE, the Commonwealth respectfully requests this Court to hold

this matter in abeyance until the Pennsylvania Supreme Court determines

whether, as applied, the death penalty violates the Pennsylvania Constitution’s

ban on cruel punishments.



                                     Respectfully submitted,




                                     /s/ Paul M. George____________
                                     Paul M. George, ADA
                                     Assistant Supervisor, Law Division




                                        2
               IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ROBERT WHARTON,                          :       CIVIL ACTION
Petitioner,                              :
                                         :
                                         :       CAPITAL CASE
     v.                                  :
                                         :
DONALD VAUGHN, et al.                    :       NO. 01-6049
Respondents.                             :


                        CERTIFICATE OF SERVICE

     I, Paul George, hereby certify that on August 26, 2019, a copy of this

motion was served via this Court’s ECF system.




                                   /s/ Paul George______________
                                   Paul George
                                   Assistant Supervisor
                                   Law Division
                                   Philadelphia District Attorney's Office
                                   Three South Penn Square
                                   Philadelphia, PA 19107-3499
                                   (215) 686-5730




                                     3
